Name: Commission Regulation (EEC) No 632/88 of 8 March 1988 abolishing customs duties on table olives imported from Spain and Portugal into the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: Europe;  plant product;  tariff policy
 Date Published: nan

 9. 3 . 88 Official Journal of the European Communities No L 63/7 COMMISSION REGULATION (EEC) No 632/88 of 8 March 1988 abolishing customs duties on table olives imported from Spain and Portugal into the Community as constituted at 31 December 1985 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 75 (4) and 243(4) thereof, Whereas one Member State is authorized by the Council to maintain national aids for table olives until 31 December 1989 ; whereas from 1 January 1990, the remaining customs duties on table olives imported from Spain and Portugal will be negligible ; whereas certain third countries enjoy an exemption from customs duties on imports of table olives into the Communiy as constituted , at 31 December 1985 ; whereas, for all these reasons, those customs duties should be abolished ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils ^nd Fats, HAS ADOPTED THIS REGULATION : Article 1 The customs duties pursuant to Articles 75 (1 ) and 243 ( 1 ) of the act of Accession on imports of the following products from Spain and Portugal into the Community as constituted at 31 December 1985 are hereby abolished : CN code Description 0709 0709 90 0709 90 31 0710 0710 80 0710 80 10 0711 0711 20 0711 20 10 0712 0712 90 ex 0712 90 90 Other vegetables, fresh or chilled :  Other :   Olives :    For use other than the production of oil (') Vegetables (uncooked or cooked by steaming or boiling in water), frozen :  Other vegetables :   Olives Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption :  Olives :   For use other than the production of oil (') Dried vegetables, whole , cut, sliced, broken or in powder, but not further prepared :  Other vegetables, mixtures of vegetables :   Other :  Olives No L 63/8 Official Journal of . the European Communities 9. 3. 88 CN code Description 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid : 2001 90  Other : ex 2001 90 90   Other :  Olives 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen : 2004 90  Other vegetables and mixtures of vegetables : ex 2004 90 30   Sauerkraut, capers and olives :  Olives 2005 Other vegetables prepared or preserved or preserved otherwise than by vinegar or acetic acid, not frozen : 2005 70 00  Olives (') Entry under this subheading is subject to conditions laid down in the Community provisions adopted in this area. Article 2 Commission Regulation (EEC) No 4153/87 0 is hereby repealed. Article 3 This Regulation shall enter into force on 15 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1988. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 392, 31 . 12. 1987, p. 17.